Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered July . 11, 2007. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating the sentence and as modified the judgment is affirmed, and the matter is remitted to Jefferson County Court for resentencing.
Same memorandum as in People v Fish (61 AD3d 1356 [2009]). Present—Hurlbutt, J.E, Martoche, Centra, Peradotto and Gorski, JJ.